DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 7, 10, 15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pei et al. (US Publication No. 2019/0148262) in view of Huang (US Publication No. 2020/0365486).
Regarding claim 1, Pei discloses a semiconductor package comprises:
a first package component (1100) comprising:
a first semiconductor die (120)
a first encapsulant (130) around the first semiconductor die
a first redistribution structure (140) electrically connected to the semiconductor die
a second package component (1200) bonded to the first package component, wherein the second package component comprises a second semiconductor die (162)
a heat spreader (112) between the first semiconductor die and the second package component
a second encapsulant (113/116/118) between the first package component and the second package component, wherein the second encapsulant has a lower thermal conductivity than the heat spreader (paragraphs 46-47)
Pei does not disclose the heat spreader to be attached by a DAF where an interface of the first die and DAF is at the same level of the first and second encapsulant.  However, Huang discloses a heat spreader (328) attached to a substrate (300) by a DAF (326) at an interface on the same level as the encapsulant interface (312/322).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Pei to include this interface configuration, as taught by Huang, since improve heat dissipation while maintaining interface adhesion (paragraphs 42-43).
Regarding claim 2, Pei discloses the limitations as discussed in the rejection of claim 1 above.  Pei does not disclose the heat spreader (112) has a thermal conductivity of at least 149 W/m*K.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the thermal conductivity of Pei’s heat spreader to be in this range since it is a metal and can improve heat dissipation, thereby improving reliability and performance of the device (paragraph 47), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Pei discloses the heat spreader (166) contacts a substrate of the second package component (1400A) (Figure 12A).
Regarding claim 4, Pei discloses the second encapsulant extends between a top surface of the heat spreader and a bottom surface of a substrate of the second package component (Figure 12A).
Regarding claim 6, Pei discloses the film (118) comprises a high-k polymer, indium, tin, a thermal interface material (TIM), or solder paste (paragraphs 46 and 61).
Regarding claim 7, Pei discloses a second heat spreader (168) is disposed between the first semiconductor die and the second package component, and wherein the second encapsulant is between the heat spreader and the second heat spreader (Figure 23).
Regarding claim 8, Pei discloses a heat dissipation lid (165) attached to a top surface of a substrate (161) of the second package component, wherein the first package component is attached to a bottom surface of the substrate of the second package component.
Regarding claim 9, Pei discloses the second encapsulant (111/169) is disposed along sidewalls of the second package component (168) (element 168 can be interpreted to be a part of the second package).
Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pei et al. (US Publication No. 2019/0148262) in view of Yu et al. (US Publication No. 2017/0117261).
Regarding claim 10, Pei discloses a semiconductor package comprises:
a first package component (1100) comprising:
a first semiconductor die (120) comprising a first semiconductor substrate
a first encapsulant (130) around the first semiconductor die
a first redistribution structure (140) electrically connected to the semiconductor die
a second package component (1200) bonded to the first package component (1100), wherein the second package component comprises a second semiconductor die (162) on a second semiconductor substrate (161), and wherein the first semiconductor substrate is directly attached to the second semiconductor substrate by a film (Figure 12A)
a second encapsulant (113/116/118) between the first package component and the second package component
Pei does not disclose a conductive via extending completely through the first encapsulant, where the semiconductor die extends higher than the via.  However, Yu discloses a conductive via (110) extending completely through an encapsulant (130) while remaining lower than the semiconductor die (120).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the via of Pei to be formed below the semiconductor die since it can allow for a seed layer from which the via can adhere and improve mechanical strength and adhesion (paragraphs 18-21).
Regarding claim 11, Pei discloses the second encapsulant has a lower thermal conductivity than the first semiconductor substrate (paragraphs 46-47).
Regarding claim 12, Pei discloses the film comprises a high-k polymer, indium, tin, a thermal interface material (TIM), or solder paste (paragraph 61).
Regarding claim 14, Pei discloses the limitations as discussed in the rejection of claim 10 above.  Pei does not disclose the second encapsulant extends below a top surface of the first semiconductor die.  However, Yu discloses a second encapsulant (406) extending below a top surface of the first semiconductor die (100).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the encapsulant of Pei to extend below the top surface of the first die, as taught by Yu, since it can prevent warpage among package layers (paragraphs 76-77).
Claims 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pei et al. (US Publication No. 2019/0148262) in view of Huang (US Publication No. 2020/0365486).
Regarding claim 15, Pei discloses a method comprising:
forming a redistribution structure (140), wherein the redistribution structure comprises a first contact pad and a second contact pad in an insulating layer (paragraph 33)
forming a through via (119) on the second contact pad
bonding a first die (120) to the redistribution structure, wherein a dielectric layer of the first die contacts the insulating layer, and wherein a third contact pad of the first die contacts the first contact pad (Figure 4)
attaching a heat spreader (112) to a surface of the first die opposite the redistribution structure (Figure 6)
bonding a package component (1200) comprising a second die (162) to the through via (169), wherein the heat spreader is between the first die and the package component (Figure 8)
Pei does not disclose attaching the heat spreader after bonding the first die to the redistribution structure.  However, Huang discloses a step of bonding an RDL (114) to the die (100) (Figure 2D) followed by attaching a heat spreader (Figure 2G).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the method of Pei to include the heat spreader bonding after bonding the die to the RDL, as taught by Huang, since it can improve mechanical strength and stability during layering prior to singulation (paragraph 42).
Regarding claim 16, Pei discloses encapsulating the through via and the first die in a first encapsulant (Figure 23).
Regarding claim 17, Pei discloses dispensing a second encapsulant (169) around the heat spreader (166) and between the first die and the package component, wherein the heat spreader has a high thermal conductivity than the second encapsulant (paragraphs 46-47).
Regarding claim 18, Pei discloses dispensing the second encapsulant between a top surface of the heat spreader and a bottom surface of the package component (Figure 23).
Regarding claim 19, Pei discloses bonding the package component comprises contacting the heat spreader to the package component (Figure 12A).
Regarding claim 20, Pei discloses attaching the heat spreader to the surface of the first die opposite the redistribution structure comprises attaching the heat spreader to the surface of the first die with a film, and wherein the film comprises a high-k polymer, indium, tin, a thermal interface material (TIM), or solder paste (paragraphs 46 and 61).
	Regarding claim 21, Huang discloses an interface (B51) between the heat spreader and the film is disposed closer to the second package component than the interface (122) between the second encapsulant and the first encapsulant (Figure 1).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pei et al. (US Publication No. 2019/0148262) in view of Yu et al. (US Publication No. 2017/0117261), and further in view of Lee et al. (US Publication No. 2021/0043612).
Regarding claim 22, Pei/Yu discloses the limitations as discussed in the rejection of claim 14 above.  Pei/Yu does not disclose the second encapsulant directly contacts a sidewall of the first semiconductor die.  However, Lee discloses a first encapsulant (UF) and second encapsulant (105) contacting the sidewall of a first die (102).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the encapsulant interface of Pei/Yu to include a dip down of the second encapsulant to contact the side of the first die, as taught by Lee, since this can improve mechanical strength and prevent warpage and environmental contaminants from penetrating the seal of the device (paragraphs 37-41).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/       6/13/2022               Examiner, Art Unit 2897